DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 12, 15-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler (6075303) in view of Nikrant et al. (10992199) and Seino et al. (4259398).
 	
    PNG
    media_image1.png
    513
    957
    media_image1.png
    Greyscale

 	Schuler discloses a winding insulation system comprising a set of insulated conductors (11); and a main wall insulation (13) provided around the set of insulated conductors, wherein the main wall insulation includes at least: an inner section including polyimide (16) mica paper (14) reinforced with glass cloth (17), an intermediate section including mica paper (14) reinforced with polyester film (16, PEN), and an outer section including mica tape (14) backed with polyimide (16) and reinforced with glass cloth (17) (re claims 1, 8, and 12).  Claim 16 is a method counterpart of claim 1.
 	Schuler does not disclose the system comprising a corona shield tape provided around the wall insulation; a stress grading tape provided around the corona shield tape; and a sealing tape provided around the stress grading tape, wherein the mica tape of the outer section is backed with aramid (aromatic polyamide), and wherein the sections of the main wall insulation are provided in half-lap layers (re claim 1).
 	Nikrant et al. discloses a winding insulation system comprising a corona shield tape (60) provided around a main wall insulation (58); a stress grading tape (62) provided around the corona shield tape; and a sealing tape (64) provided around the stress grading tape.  It would have been obvious to one skilled in the art to provide the system of Schuler with a corona shield tape, a stress grading tape, and a sealing tape respectively as taught by Nikrant et al. to improve the electrical and mechanical properties of the system.
 	Seino et al. discloses an electrical insulating material comprising a mica tape (2) backed with aramid (1, aromatic polyamide, col. 3, lines 11-13).  It would have been obvious to one skilled in the art to back the mica tape in the outer section of Schuler with aramid, instead of polyimide, since it is taught by Seino et al. that aramid (aromatic polyamide) and polyimide both can be used as backing material and both are heat resistant polymer.  In addition, it has been held that within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	Nikrant et al. discloses the main wall insulation being provided in one or more half-lap layers.  It would have been obvious to one skilled in the art to provide the modified wall insulation (including inner/intermediate/outer sections) of Schuler around the set of insulated conductors in one or more half-lap layers as taught by Nikrant et al. to meet the specific use of the resulting system.
 	Re claims 2 and 9, it would have been obvious to one skilled in the art to provide the wall insulation in the modified system of Schuler in at least 18 half-lap layers to meet the specific use of the resulting system since more layers would further protect the conductor set and since it has been held that merely duplicating the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Claim 17 is a method counterpart of claim 2.
 	Re claims 3 and 10, Schuler discloses the intermediation section having more layers than the inner section and more layers than the outer section (see the above annotated Figure).  Claim 18 is a method counterpart of claim 1.
 	Re claims 7 and 15, Nikrant et al. discloses turn insulation (56) provided between the set of insulated conductors and the main wall insulation (58), wherein the turn insulation includes one or more layers of reinforced mica paper.  It would have been obvious to one skilled in the art to provide a turn insulation as taught by Nikrant et al. in the system of Schuler to further protect/insulate the conductor set.  Claim 21 is a method counterpart of claim 7.

Allowable Subject Matter
Claims 4-6, 11, 13, 14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 			     Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841